Exhibit 10.2

STRICTLY CONFIDENTIAL

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) by and between F-star Therapeutics
LLC (“Client”) and Darlene Deptula-Hicks, an individual (“Consultant”) is
effective as of May 1, 2019 (the “Effective Date”).

RECITALS

WHEREAS the parties desire for the Client to engage Consultant to perform the
services described herein and for Consultant to provide such services on the
terms and conditions described herein; and

WHEREAS, the parties desire to use Consultant’s independent skill and expertise
pursuant to this Agreement as an independent contractor;

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:

1. Engagement of Services. Consultant agrees to provide consulting services to
include performing various services and creating deliverables related to such
services for the Client and its Affiliates, such Affiliates to include the
following entities: F-star Biotechnology Limited, a company registered in
England and Wales; F-star Therapeutics Limited, a company registered in England
and Wales; F-star Alpha Limited, a company registered in England and Wales;
F-star Beta Limited, a company registered in England and Wales; F-star Delta
Limited, a company registered in England and Wales; and F-star Biotechnologische
Forschungs- und Entwicklungsges.m.b.H, a company registered in Austria
(collectively referred to herein as the “Affiliates”). These services and
deliverables (collectively, the “Services”) shall include the following:
(a) providing accounting services and the support necessary to complete the
financial reporting responsibilities of the business of the Client and its
Affiliates and related services, including the following (i) consulting with the
Client’s and its Affiliate’s Board of Directors, the officers of the Client and
its Affiliates, and the Client and its Affiliate’s staff, as required to perform
the services and provide the deliverables, (ii) being responsible for overseeing
all aspects of the Client’s financial results, in particular, in preparing
financial statements and the required preparation work for audits and other such
financial reporting obligations of the Client and its Affiliates (iii) and
generally, serving as the acting Chief Financial Officer of the group of
companies consisting of the Client and its Affiliates; and (b) other services
upon request of the Chief Executive Officer of the Client (the “Executive”).
Consultant shall provide deliverables under this Section to the Executive or
such other person designated by the Executive.

2. Duty of Care and Covenants. Consultant agrees to exercise the highest degree
of professionalism and utilize his/her expertise and creative talents in
performing the Services. Consultant agrees to make him/herself available to
perform such consulting Services throughout the Consulting Period, which shall
include a minimum of 20 business days per month throughout the Consulting
Period, and to be reasonably available to meet with the Client at its offices or
otherwise. In connection with the provision of the Services, the Consultant
acknowledges, covenants and agrees the following:

2.1    The Services shall be provided for such hours and at such places as are
necessary for the proper performance of the Services and the Consultant shall
travel to such places (whether in or outside the United States) and in such
manner and on such occasion as the Client may from time to time reasonably
require in connection with the provision of the Services.

 



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

2.2    The Consultant shall promptly give to the Executive or to whomsoever the
Executive may lawfully direct (in writing if so requested) all such information
as it may reasonably require in connection with matters relating to the
provision of the Services or the business of Client or its Affiliates.

2.3    The Consultant will provide the Services in compliance with all
Applicable Law, where “Applicable Law” means federal, state, local, national and
supra-national laws, statutes, rules, and regulations, including any rules,
regulations, guidelines, or other requirements of any relevant regulatory
authorities, including securities exchanges or securities listing organizations,
that may be in effect from time to time during the term of this Agreement and
are applicable to the Services, the Client or its Affiliates or the Consultant.

2.4    Without limiting the generality of Section 2.3, the Consultant shall
comply with all applicable laws, regulations, codes and sanctions relating to
anti-bribery and anti-corruption including but not limited to the Bribery Act
2010 and the Foreign Corrupt Practices Act, and shall not engage in any
activity, practice or conduct which would constitute an offence under the
Bribery Act 2010 if such activity, practice or conduct was or had been carried
out in the UK or under the Foreign Corrupt Practices Act.

2.5    The Consultant will provide the Contracted Services in compliance with
Client’s and its Affiliates then-current (a) code of conduct; (b) whistleblowing
policy; (c) anti-bribery policy; (d) data protection policy; and (e) such other
policies as Client or its Affiliates makes available to Consultant during the
term of this Agreement, provided in each case that a copy of such policies has
been provided to Consultant.

3. Compensation and Payment Terms.

3.1    In consideration for the Services rendered pursuant to this Agreement and
for the assignment of certain of Consultant’s right, title and interest pursuant
hereto, Client will pay Consultant a consulting fee of $250.00 USD per hour for
Services rendered during the Consulting Period (“Hourly Fees”).

3.2    Subject to the limits of this Section 3.2, the Client shall reimburse
Consultant for all reasonable and necessary expenses incurred by Consultant in
providing the Services under this Agreement (“Expenses”), provided that all such
Expenses are billed at cost, and the Consultant has submitted related receipts
and documentation with the relevant request for reimbursement (“Expense
Report”). Any Expense in excess of US$ 5,000 shall require the prior approval of
the Client. For the avoidance of doubt, Client will not reimburse for
Consultant’s supplies, equipment, and operating costs, except as required for
the Services and for the following types of expenses: meals and entertainment;
travel; subsistence; mobile phone usage, airport parking, professional expenses,
and other similar expenses associated with providing the Services.

 

2



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

3.3    The Consultant will be eligible to receive each of (1) a one-time success
fee of $50,000 USD, subject to and upon completion of a cross over financing,
subsequent to the Effective Date and prior to the completion of the Client’s IPO
(as defined below), with gross proceeds of US$50,000,000 or more (“Crossover
Financing”), and (2) a one-time success fee of $50,000, subject to and upon
completion of an initial public offering of the Client on the Nasdaq Stock
Market LLC or another recognized U.S. stock exchange (“IPO”) (each of (1) and
(2), a “Success Fee”). Each respective Success Fee shall only be payable if the
Consultant is providing services to the Client at the time of the completion of
the Crossover Financing or the IPO, as applicable, and neither the Consultant
(for any reason) nor the Client (for Material Breach as defined below) has
served notice of termination prior to the date that the completions of the
Crossover Financing and the IPO, as applicable, occur.

3.4    Subject to the approval of the Board of Directors of F-star Therapeutics
Limited (the “F-star Board”), the Client’s Affiliate, the Client, through F-star
Therapeutics Limited, shall grant the Consultant an option to purchase 252,676
shares of F-star Therapeutics Limited (the “Option”) at the fair market value as
determined by the F-star Board as of the date of grant. The Option shall vest in
accordance with and subject to the terms of the 2019 Equity Incentive Plan:
Non-Employee Sub-Plan of F-star Therapeutics Limited and the related grant
documentation and option agreement.

3.5    The Hourly Fees and Expenses shall be invoiced and be paid monthly, and
within 5 business days of the date of the receipt of the invoice for the Hourly
Fees and the Expenses (provided that an Expense Report has been provided).
Invoices shall be issued to the person or entity designated to receive such
invoice by the Client (such designation to be made in writing by the Client) and
shall include a time sheet identifying the number of hours of Services provided
during the relevant period.

4. Intellectual Property

4.1    For the purposes of this Agreement: (a) “Intellectual Property” means
patents, rights to inventions, registered and unregistered trade and service
marks, copyrights (including moral rights), rights in the nature of copyright,
registered designs and unregistered design rights, rights in trade secrets and
know-how and all other intellectual property rights and analogous rights as may
exist anywhere in the world for the full term of those rights together with all
reversions, revisions, extensions and renewals, all registrations and pending
registrations, the benefit of any pending applications for such registrations
and the right to apply for registrations or for the protection of such rights
and all rights of action, powers or benefits belonging or accrued in relation to
such rights (including the right to sue for and recover damages for past
infringement); and (b) “Work Product” means all Intellectual Property created by
the Consultant in connection with the Services, including without limitation,
any document, discovery, development, invention, technique, improvement, design,
process, formula, idea, information, computer program, copyright work
(including, but not limited to, drawings, designs, graphics, reports and
typographical arrangements), business or trade name or get-up (whether capable
of being patented or registered or not), including all Intellectual Property
rights related thereto, made, created, devised, developed or discovered by the
Consultant either alone or with any other person during the course of this
Agreement or capable of being used or adapted for use by the Client or its
Affiliates or in connection with the business of the Client or its Affiliates.

 

3



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

4.2    Ownership of Work Product and F-star Intellectual Property. Consultant
hereby irrevocably assigns, grants and conveys to Client all right, title and
interest now existing or that may exist in the future throughout the world in
and to any document, development or Work Product, that is made, authored,
developed, conceived, reduced to practice or created by Consultant, to which
Consultant contributes, or which relates to Consultant’s Services provided
pursuant to this Agreement, including all copyrights, trademarks and other
Intellectual Property (including but not limited to patent rights) or other
proprietary rights relating thereto. Consultant acknowledges and agrees that:
(a) any and all Work Product shall be and remain the property of Client;
(b) Consultant does not have any ownership interest in the Work Product or any
Intellectual Property owned by the Client or its Affiliates; and (c) all
Intellectual Property owned by the Client or its Affiliates shall be the
exclusive property of the Client or its Affiliates. Consultant agrees to
disclose all Work Product or any other Intellectual Property made, authored,
developed, conceived, reduced to practice or created by Consultant in connection
with the Services, fully and in writing, to the Client promptly after
development of the same, and at any time upon request. Consultant will not
include property belonging to any third party in the Services, Work Product or
any deliverables without Client’s prior written consent.

4.3    Assistance Relating to Intellectual Property. Consultant agrees to
execute, at Client’s request and expense, all documents and other instruments
necessary or desirable to (a) confirm such assignment referred to in Section 4.2
and (b) secure to the Client and its Affiliates the rights set forth in this
Agreement with respect to the Work Product and any other Intellectual Property
made, authored, developed, conceived, reduced to practice or created by the
Consultant in connection with the Services, including but not limited to:
(i) apply or join with the Client or its Affiliates in applying for patent,
copyright, registered design, trade mark or other protection or registration in
the United States, the United Kingdom and in any other part of the world;
(ii) execute and do all instruments and things necessary for vesting such
patents, copyrights, registered designs, trade marks or other protection or
registration when obtained and all right title and interest to and in the same
absolutely and as sole beneficial owner in the Client or in such other person or
entity as Client may specify; and (iii) sign and execute all such documents and
do all such things as the Client may reasonably require in respect of any
proceedings in respect of such applications and any publication or application
for revocation of such patent, copyrights, registered designs, trade marks or
other protection. In the event that Consultant does not, for any reason, execute
such documents within a reasonable time of Client’s request, but in any case
within five (5) business days, the Consultant hereby irrevocably appoints Client
as Consultant’s attorney-in-fact for the purpose of executing such documents on
Consultant’s behalf and for the purpose of giving to Client the full benefit of
this Section 4, which appointment is coupled with an interest. Consultant shall
not attempt to register any Work Product or other Intellectual Property created
by Consultant pursuant to this Agreement at the U.S. Copyright Office, the U.S.
Patent & Trademark Office, or any foreign copyright, patent, or trademark
registry. Consultant retains no rights in the Work Product and agrees not to
challenge Client’s ownership of the rights embodied in the Work Product or any
other Intellectual Property owned by the Client or its Affiliates. Consultant
further agrees to assist Client in every proper way to enforce Client’s rights
relating to the Work Product in any and all countries, including, but not
limited to, executing, verifying and delivering such documents and performing
such other acts (including appearing as a witness) as Client may reasonably
request for use in obtaining, perfecting, evidencing, sustaining and enforcing
Client’s rights relating to the Work Product.

 

4



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

4.4    Artist’s, Moral, and Other Rights. If Consultant has any rights,
including without limitation “artist’s rights” or “moral rights,” in the Work
Product which cannot be assigned (the “Non-Assignable Rights”), Consultant
agrees to waive enforcement worldwide of such rights against Client. In the
event that Consultant has any such rights that cannot be assigned or waived
Consultant hereby grants to Client a royalty-free, paid-up, exclusive,
worldwide, irrevocable, perpetual license under the Non-Assignable Rights to
(i) use, make, sell, offer to sell, have made, and further sublicense the Work
Product, and (ii) reproduce, distribute, create derivative works of, publicly
perform and publicly display the Work Product in any medium or format, whether
now known or later developed.

5. Representations and Warranties. Consultant represents and warrants and
covenants that: (a) Consultant has the full right and authority to enter into
this Agreement and perform his/her obligations hereunder; (b) Consultant has the
right and unrestricted ability to assign the Work Product to Client as set forth
in Sections 4; (c) the Work Product has not heretofore been published in its
entirety; and (d) the Work Product will not infringe upon any copyright, patent,
trademark, right of publicity or privacy, or any other Intellectual Property
right or other proprietary right of any person, whether contractual, statutory
or common law.

6. Independent Contractor Relationship. Consultant is an independent contractor
and not an employee of the Client. Nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. The manner and means by which Consultant chooses to
complete the consulting services are in Consultant’s sole discretion and
control. In completing the consulting services, Consultant agrees to provide
his/her own equipment, tools and other materials at his/her own expense, other
than equipment required to be provided by Client for security reasons or in
order for the Consultant to provide the Services. Consultant is not authorized
to represent that he/she is an agent, employee, or legal representative of the
Client, other than as authorized in writing by the Executive. Consultant is not
authorized to make any representation, contract, or commitment on behalf of
Client or incur any liabilities or obligations of any kind in the name of or on
behalf of the Client, other than as authorized in writing by the Executive or as
is expected of the Chief Financial Officer. Consultant shall be free at all
times to arrange the time and manner of performance of the consulting services.
Consultant is not required to maintain any schedule of duties or assignments.
Consultant is also not required to provide reports to the Client, other than as
requested in writing by the Executive.

7. Consultant’s Responsibilities. As an independent contractor, the mode,
manner, method and means used by Consultant in the performance of services shall
be of Consultant’s selection and under the sole control and direction of
Consultant. Consultant shall be responsible for all risks incurred in the
operation of Consultant’s business and shall enjoy all the benefits thereof. Any
persons employed by or subcontracting with Consultant to perform any part of
Consultant’s obligations hereunder shall be under the sole control and direction
of Consultant and Consultant shall be solely responsible for all liabilities and
expenses thereof. The Client shall have no right or authority with respect to
the selection, control, direction, or compensation of such persons.

8. Tax Treatment. Consultant and the Client agree that the Client will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. Consultant
agrees, as an independent contractor, that neither he/she nor his/her employees
are entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant, or any employee of
Consultant, is injured in any manner while performing obligations under this
Agreement. Consultant will be solely responsible to pay any and all local,
state, and/or federal income, social security and unemployment taxes for
Consultant and his/her employees. The Client will not withhold any taxes or
prepare W-2 Forms for Consultant, but will provide Consultant with a Form 1099,
if required by law. Consultant is solely responsible for, and will timely file
all tax returns and payments required to be filed with, or made to, any federal,
state or local tax authority with respect to the performance of services and
receipt of fees under this Agreement. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein. No part of
Consultant’s compensation will be subject to withholding by Client for the
payment of any social security, federal, state or any other employee payroll
taxes. Client will regularly report amounts paid to Consultant with the
appropriate taxing authorities, as required by law.

 

5



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

9. No Employee Benefits. Consultant acknowledges and agrees that neither he/she
nor anyone acting on his/her behalf shall receive any employee benefits of any
kind from the Client. Consultant (and Consultant’s agents, employees, and
subcontractors) is excluded from participating in any fringe benefit plans or
programs as a result of the performance of services under this Agreement,
without regard to Consultant’s independent contractor status. In addition,
Consultant (on behalf of its/his/herself and on behalf of Consultant’s agents,
employees, and contractors) waives any and all rights, if any, to participation
in any of the Client’s fringe benefit plans or programs including, but not
limited to, health, sickness, accident or dental coverage, life insurance,
disability benefits, severance, accidental death and dismemberment coverage,
unemployment insurance coverage, workers’ compensation coverage, and pension or
401(k) benefit(s) provided by the Client to its employees.

10. Expenses and Liabilities. Except for specifically approved Expenses
reimbursed in accordance with the terms set forth in Section 3.2 above,
Consultant agrees that as an independent contractor, he/she is solely
responsible for all operating costs and profits/losses she incurs in connection
with the performance of the Services. Consultant understands that he/she will
not be reimbursed for any supplies, equipment, or operating costs, nor will
these costs of doing business be defrayed in any way by the Client, except for
the specifically approved Expenses reimbursed in accordance with Section 3.2
above. In addition, the Client does not guarantee to Consultant that fees
derived from Consultant’s business will exceed Consultant’s costs.

11. Non-Exclusivity. The Client reserves the right to engage other consultants
to perform services, without giving Consultant a right of first refusal or any
other exclusive rights. Consultant reserves the right to perform services for
other persons, provided that the performance of such services do not conflict or
interfere with services provided pursuant to or obligations under this Agreement
and such activity does not cause a breach of Consultant’s obligations to provide
the Services.

12. No Conflict of Interest. During the term of this Agreement, unless written
permission is given by the Executive, Consultant will not: accept work, enter
into a contract, or provide services to any Competitive Company that provides
products or services which compete with the products or services provided by the
Client (where “Competitive Company” shall mean any company that is active in a
business field, i.e., Fc-based protein therapeutics, not including full-length
monoclonal antibodies) of the Client or its Affiliates; enter into any agreement
or perform any services which would conflict or interfere with the Services
provided pursuant to or the obligations under this Agreement. Consultant
represents and warrants to the Client: that there is no other contract or duty
on his/her part that prevents or impedes Consultant’s performance under this
Agreement; and that Consultant does not have any express or implied obligation
to any third party, which in any way conflicts with any of the obligations
relating to this Agreement. The Consultant shall disclose in advance to the
Client any potential conflict of interest and immediately disclose any conflict
of interest which arises in relation to the provision of the Services as a
result of any present or future appointment, employment, consulting engagement,
investment or other interest of the Consultant. Consultant agrees: not to
disclose to the Client or its Affiliates any knowledge, information, inventions,
discoveries and ideas which Consultant possesses under an obligation of
confidentiality to a third party; and to indemnify Client and its Affiliates
from any and all loss or liability incurred by reason of the alleged breach by
Consultant of any services agreement with any third party.

 

6



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

13. Non-disclosure Obligations

13.1    Confidential Information. Consultant agrees to hold Client’s
Confidential Information (as defined below) in strict confidence and not to
disclose such Confidential Information to any third parties. Consultant also
agrees not to use any of Client’s Confidential Information for any purpose other
than performance of Consultant’s services hereunder. “Confidential Information”
as used in this Agreement shall mean all information in whatever form (including
without limitation, in written, oral, visual or electronic form or on any
magnetic or optical disk or memory and wherever located) disclosed by Client or
its Affiliates to Consultant, or otherwise, regarding Client, its Affiliates or
its business obtained by Consultant pursuant to Services provided under this
Agreement that is not generally known in the Client’s trade or industry and
shall include, without limitation, (a) information relating to the current,
future and proposed products or services of the Client or its Affiliates and its
suppliers or end clients; (b) information relating to the Client’s or its
Affiliates’ business methods, plans, systems, finances or projects, training and
development and research or development projects; (c) trade secrets, drawings,
inventions, know-how, copyrighted works (including documents and software
programs) or any information relating to the Intellectual Property owned by the
Client or its Affiliates or the Work Product; (d) information relating to the
identity and business affairs of the Client’s and its Affiliates’ customers and
clients, potential customers and clients, and including proprietary or
confidential information of any third party who may disclose such information to
Client or its Affiliates or Consultant in the course of Client’s or its
Affiliate’s business; (e) information relating to the provision of products or
services to which the Client or its Affiliates attach confidentiality or in
respect of which they hold an obligation of confidentiality to a third party;
(f) information regarding plans for research, development, new service offerings
or products, marketing and selling, business plans, business forecasts, budgets
and unpublished financial statements, licenses and distribution arrangements,
prices and costs, suppliers and customers; (g) information relating to the
Client or its Affiliates that is not in the public domain and relates to raw
materials, research and developments, formulae, formulations, methods of
treatment, processing, manufacture or production, process and production
controls including quality controls, suppliers and their production and delivery
capabilities, customers and details of their particular requirements, costings,
profit margins, discounts, rebates and other financial information, marketing
strategies and tactics, current activities and current and future plans;
(h) information regarding the skills and compensation of employees, contractors
or other agents of the Client or its Affiliates; and (i) information which comes
to the Consultant’s attention or possession and which is regarded or could
reasonably be regarded as confidential, whether or not any such information is
marked “confidential”. Consultant’s obligations set forth in this Section shall
not apply with respect to any portion of the Confidential Information that
Consultant can document by competent proof that such portion: (i) is in the
public domain through no fault of Consultant; (ii) has been rightfully
independently communicated to Consultant free of any obligation of confidence;
or (iii) was developed by Consultant independently of and without reference to
any information communicated to Consultant by Client. In addition, Consultant
may disclose Client’s Confidential Information in response to a valid order by a
court or other governmental body, as otherwise required by law. All Confidential
Information furnished to Consultant by Client or its Affiliates is the sole and
exclusive property of Client or its suppliers or customers. Upon request by
Client, Consultant agrees to promptly deliver to Client the original and any
copies of such Confidential Information. Notwithstanding the foregoing or
anything to the contrary in this Agreement or any other agreement between Client
and Consultant, nothing in this Agreement shall limit Consultant’s right to
discuss Consultant’s engagement with the Client or report possible violations of
law or regulation with the Equal Employment Opportunity Commission, United
States Department of Labor, the National Labor Relations Board, the Securities
and Exchange Commission, or other federal government agency or similar state or
local agency or to discuss the terms and conditions of Consultant’s engagement
with others to the extent expressly permitted by applicable provisions of law or
regulation, including but not limited to “whistleblower” statutes or other
similar provisions that protect such disclosure. Further, notwithstanding the
foregoing, pursuant to 18 U.S.C. Section 1833(b), Consultant shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (1) is made in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

 

7



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

13.2    Data Protection.

(a)    For the purposes of this Agreement: (i) “Data Protection Legislation”
means unless and until the GDPR is no longer directly applicable in the UK, the
General Data Protection Regulation/GDPR ((EU) 2016/679) and any national
implementing laws, regulations and secondary legislation, as amended or updated
from time to time, in the UK and then any successor legislation to the GDPR or
the Data Protection Act 2018; “Data Subject” has the meaning set out in the Data
Protection Legislation; and “Personal Data” has the meaning set out in the Data
Protection Legislation.

(b)    Where the Consultant is acting as Client’s or its Affiliates data
processor for the purposes of the Data Protection Legislation, the Consultant
(and Client) shall comply with the provisions of Exhibit A.

(c)    The Consultant shall comply with all other data protection legislation in
any Applicable Law.

 

8



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

14. Term and Termination.

14.1    Term. The term of this Agreement and the “Consulting Period” is for
twelve (12) months from the Effective Date set forth above, and shall
automatically renew at the end of the Consulting Period for an additional 12
month Consulting Period, unless (a) terminated with ninety (90) days’ notice
prior to the end of the second Consulting Period or (b) unless earlier
terminated as provided in this Agreement (i.e., Without Cause Termination or For
Cause Termination).

14.2    Termination. Either party may terminate this Agreement for any reason,
or no reason, upon ninety (90) days’ advance written notice (“Without Cause
Termination). The Client may terminate this Agreement before its expiration
immediately if the Consultant Materially Breaches the Agreement (“For Cause
Termination”). The parties agree that a “Material Breach” by Consultant shall
occur if she: (i) fails to abide by any recognized professional standard,
including any ethical standard; (ii) fails to provide services as reasonably
requested by the Executive; (iii) secures other full-time employment that
prohibits his/her ability to provide services to the Client; (iv) breaches any
other material obligations of this Agreement, or (v) violates the Applicable
Law.

14.3    Effect of Termination. Upon any termination or expiration of this
Agreement, Consultant (i) shall immediately discontinue all use of Client’s
Confidential Information delivered under this Agreement; (ii) shall delete any
such Client Confidential Information from Consultant’s computer storage or any
other media, including, but not limited to, online and off-line libraries; and
(iii) shall return to Client, or, at Client’s option, destroy, all copies of
such Confidential Information then in Consultant’s possession. In the event the
Client terminates this Agreement, or if Consultant terminates this Agreement,
Consultant will not receive any additional consulting fees or other compensation
as of the date of termination.

14.4    Survival. The rights and obligations contained in Sections 4-6, 8-9, 13,
14.3, 14.4, and 15-23 will survive any termination or expiration of this
Agreement.

15. Indemnification. Client shall indemnify and hold harmless the Consultant for
any claims brought or liabilities imposed against the Consultant by Client or by
any other party (including private parties, governmental bodies and courts),
including claims related to worker’s compensation, wage and hour laws,
employment taxes, and benefits, and whether relating to Consultant’s status as
an independent contractor, or any other matters involving the acts or omissions
of Consultant. Indemnification shall be for any and all losses and damages,
including costs and attorneys’ fees.

16. Successors and Assigns. Consultant may not subcontract or otherwise delegate
his/her obligations under this Agreement without Client’s prior written consent.
Client may assign this Agreement. Subject to the foregoing, this Agreement will
be for the benefit of Client’s successors and assigns, and will be binding on
Consultant’s subcontractors or delegatees.

17. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by overnight courier upon written verification of receipt; or (ii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission. Notice shall be sent to the addresses set forth below or such
other address as either party may specify in writing.

 

9



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

17.1    In the case of the Client:

Eliot Forster, CEO

F-star Biotechnology Limited

Eddeva B920 Babraham Research Campus

Cambridge, CB22 3AT

CC: COO and General Counsel at the same address.

17.2    In the case of Darlene Deptula-Hicks:

30 Crane Crossing Road

Plaistow, NH 03865 USA

18. Governing Law. This Agreement shall be governed in all respects by the laws
of the Commonwealth of Massachusetts.

19. Arbitration.

19.1    Procedure. Any and all disputes or controversies arising out of or
relating to this Agreement and Consultant’s performance of the Services shall be
exclusively and finally resolved by binding confidential arbitration by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then applicable JAMS rules, in the Boston, Massachusetts metropolitan area. Any
award made shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. The parties each further agree that the arbitration
provisions of this Agreement shall provide each party with its exclusive remedy,
and each party expressly waives any right it might have to seek redress in any
other forum, except as otherwise expressly provided in this Agreement. By
election arbitration as the means for final settlement of all claims, the
parties hereby waive their respective rights to, and agree not to, sue each
other in any action in a Federal, State or local court with respect to such
claims, but may seek to enforce in court an arbitration award rendered pursuant
to this Agreement. The parties specifically agree to waive their respective
rights to a trial by jury, and further agree that no demand, request or motion
will be made for trial by jury.

19.2    Appointment of Arbitrators, Rules. The arbitration shall be conducted by
an arbitrator reasonably knowledgeable about the pharmaceutical, biotechnology
or technology industries, with at least ten (10) years’ experience as a
qualified lawyer and a partner in an international law firm (collectively, the
“Qualifications”), and acceptable to the parties. If the parties cannot agree on
a single arbitrator within 30 days after a demand for arbitration has been made,
Client shall appoint an arbitrator with the Qualifications, Consultant shall
appoint an arbitrator with the Qualifications , the two arbitrators shall
appoint a third arbitrator with the Qualifications, and the three arbitrators
shall hear and decide the issue in controversy. If either party fails to appoint
an arbitrator or the arbitrators fail to appoint a third arbitrator within 45
days after service of the demand for arbitration, then JAMS shall appoint an
arbitrator for a party who has not appointed an arbitrator and JAMS shall
appoint the third arbitrator, in each case with the Qualifications, and the
three arbitrators so appointed shall arbitrate any controversy in accordance
with this Section 19. Except as to the selection of arbitrators, the arbitration
proceedings shall be conducted promptly and in accordance with the JAMS rules
then in effect.

 

10



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

19.3    Fees and Expenses. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the Client; provided, however, that at Consultant’s option,
Consultant may voluntarily pay up to one-half the costs and fees.

19.4    Confidentiality of Proceedings. All arbitration proceedings hereunder
shall be confidential and the arbitrator(s) shall issue appropriate protective
orders to safeguard each party’s Confidential Information. Except as required by
law, no party shall make (or instruct the arbitrator(s) to make) any public
announcement with respect to the proceedings or decision of the arbitrator(s)
without prior written consent of the other party.

19.5    Interim Equitable Relief. Notwithstanding this Section 19, each party
shall not be precluded from seeking equitable relief (including but not limited
to interim injunctive relief) in any court having jurisdiction to protect its
interests.

19.6    Binding Effect. The provisions of this Section 19 shall survive any
termination of this Agreement, and shall be severable and binding on the parties
hereto, notwithstanding that any other provision of this Agreement may be held
or declared to be invalid, illegal or unenforceable.

20. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

21. Waiver. The waiver by Client of a breach of any provision of this Agreement
by Consultant shall not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

22. Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Client for
which there will be no adequate remedy at law; and, in the event of such breach,
Client will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate and attorney’s fees).

23. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter and supersedes any previous oral or
written communications, representations, understanding, or agreement between the
parties concerning such subject matter. This Agreement shall not be changed,
modified, supplemented or amended except by express written agreement signed by
Consultant and the Client.

[The remainder of this page is intentionally blank. Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

“CLIENT”

 

F-STAR THERAPEUTICS LLC By: /s/ Eliot Forster, Ph.D. Name (print): Eliot
Forster, Ph.D. Title: Chief Executive Officer “CONSULTANT” DARLENE DEPTULA-HICKS
By: /s/ Darlene Deptula-Hicks Name (print): Darlene Deptula-Hicks



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

Exhibit A

Data Protection

1.    All parties to the Agreement will comply with all applicable requirements
of the Data Protection Legislation. This clause is in addition to, and does not
relieve, remove or replace, a party’s obligations under the Data Protection
Legislation. The Consultant shall process any Personal Data in accordance with
the Data Protection Legislation

2.    The parties acknowledge that for the purposes of the Data Protection
Legislation, the Client is the data controller and the Consultant is the data
processor (where Data Controller and Data Processor have the meanings as defined
in the Data Protection Legislation). Annex 1 sets out the scope, nature and
purpose of processing by the Consultant, the duration of the processing and the
types of Personal Data and categories of Data Subject.

3.    Without prejudice to the generality of clause 1, Client will ensure that
it has all necessary appropriate consents and notices in place to enable lawful
transfer of the Personal Data to the Consultant for the duration and purposes of
this agreement, if any such Personal Data is to be transferred.

4.    Without prejudice to the generality of clause 1, the Consultant shall, in
relation to any Personal Data processed in connection with the performance by
the Consultant of its obligations under this agreement:

a.    process that Personal Data only on the written instructions of Client
unless the Consultant is required by the laws of any member of the European
Union or by the laws of the European Union applicable to the Consultant to
process Personal Data. Where the Consultant is relying on laws of a member of
the European Union or European Union law as the basis for processing Personal
Data, the Consultant shall promptly notify the Client of this before performing
the processing required by the applicable laws unless those applicable laws
prohibit the Consultant from so notifying the Client;

b.    ensure that it has in place appropriate technical and organisational
measures, reviewed and approved by Client, to protect against unauthorised or
unlawful processing of Personal Data and against accidental loss or destruction
of, or damage to, Personal Data, appropriate to the harm that might result from
the unauthorised or unlawful processing or accidental loss, destruction or
damage and the nature of the data to be protected, having regard to the state of
technological development and the cost of implementing any measures (those
measures may include, where appropriate, pseudonymising and encrypting Personal
Data, ensuring confidentiality, integrity, availability and resilience of its
systems and services, ensuring that availability of and access to Personal Data
can be restored in a timely manner after an incident, and regularly assessing
and evaluating the effectiveness of the technical and organisational measures
adopted by it);

c.    keep the Personal Data confidential; and

d.    not transfer any Personal Data outside of the European Economic Area
unless the prior written consent of Client has been obtained and the following
conditions are fulfilled:

 

 

Exhibit A-1



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

i.    Client or the Consultant has provided appropriate safeguards in relation
to the transfer;

ii.    the data subject has enforceable rights and effective legal remedies;

iii.    the Consultant complies with its obligations under the Data Protection
Legislation by providing an adequate level of protection to any Personal Data
that is transferred; and

iv.    the Consultant complies with reasonable instructions notified to it in
advance by Client with respect to the processing of the Personal Data;

e.    assist Client, at Client’s cost, in responding to any request from a Data
Subject and in ensuring compliance with its obligations under the Data
Protection Legislation with respect to security, breach notifications, impact
assessments and consultations with supervisory authorities or regulators;

f.    notify Client without undue delay on becoming aware of a Personal Data
breach;

g.    at the written direction of Client, delete or return Personal Data and
copies thereof to Client on termination of the agreement unless required by
Applicable Law to store the Personal Data; and

h.    maintain complete and accurate records and information to demonstrate its
compliance with this clause and allow for audits by Client or Client’s
designated auditor.

5.    Client does not consent to the Consultant appointing any third party
processor of Personal Data under this agreement.

6.    Client may, at any time on not less than 30 days’ notice, revise this
Exhibit by replacing it with any applicable controller to processor standard
clauses or similar terms forming part of an applicable certification scheme
(which shall apply when replaced by attachment to this agreement).

Annex 1 to Exhibit A

Processing, Personal Data and Data Subjects

Processing by the Consultant

Scope/Subject matter

To ensure the Consultant can comply with the obligations to Client and provide
the Services to Client as required by the Agreement.

Nature

Organisation, structuring, storage, adaption or alteration, retrieval,
consultation, use, disclosure by transmission, dissemination or otherwise making
available, erasure or destruction of data.

Purpose of processing

To perform the Services.

 

Exhibit A-2



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

Duration of the processing

The term of the Agreement.

Types of personal data

In relation to existing and ex-staff of the Client or its Affiliates (including
but not limited to employees, directors, consultants, temporary works, agency
workers and apprentices), names, addresses, email addresses, dates of birth, NI
number, employee number, telephone number, salary information and other
financial data, performance records, training records, professional
qualifications, employment history, benefits (such as medical insurance), images
or photos and health data.

In relation to job applicants, contact details, including name, address, email
address and telephone number, dates of birth, NI number, professional
qualifications, employment history and images or photos.

Contact details of suppliers, including name, address, email address and
telephone number.

Health data of clinical trial subjects.

Contact details of customers, including name, address, email address and
telephone number.

Contact details of investors, including name, address, email address, telephone
number and financial information.

Categories of data subject

Existing and ex-staff of Client and its Affiliates (including but not limited to
employees, directors, consultants, temporary works, agency workers and
apprentices), job applicants, suppliers, clinical trial subjects, customers and
investors.

 

Exhibit A-3